All parties agree that the land and building involved are owned by a corporation not for profit.
Section 2, Article XII of the Constitution, provides *Page 556 
that "lands and improvements thereon shall be taxed by uniform rule" and that "general laws may be passed to exempt * * * institutions used exclusively for charitable purposes * * *."
Section 5353, General Code, enacted pursuant to that authorization, provides that "property belonging to institutions used exclusively for charitable purposes, shall be exempt from taxation."
This court is not unmindful of the high purposes of the organization as set forth in its constitution and that the property of the post is permitted to be used by outside organizations for equally laudable activities.
However, the Board of Tax Appeals was confronted with the foregoing constitutional and statutory restrictions relating to a use exclusively for charitable purposes. The record before us for review does not support a use exclusively for charitable purposes.
The decision of the Board of Tax Appeals is reasonable and lawful (Section 5611-2, General Code) and is therefore affirmed.
Decision affirmed.
WEYGANDT, C.J., TURNER, WILLIAMS, MATTHIAS, HART and ZIMMERMAN, JJ., concur.
  BETTMAN, J., not participating. *Page 557